Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending for examination as filed with the preliminary amendment of December 13, 2021.

Information Disclosure Statement
The information disclosure statement filed November 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
(1) For FR 3 049 883, there is no explanation of relevance.  (2) For FR 1 051 992, the reference provided seems to deal with an apparatus for tractors, not the manufacturing of a fan blade with a core as described in the FR 1051992 described in the present specification.  Was an incorrect identifying number used?

Specification
The disclosure is objected to because of the following informalities: Figures 1 and 2 are not specifically identified for discussion in the Detailed Description of the Invention section.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, lines 1-2, the preamble of this claim refers to manufacturing a core for the production of a leading edge of a fan blade, but the body of the claim simply indicates providing “an initial core” and thermally spraying it, without requiring the core to be specifically for the production of a leading edge of a fan blade.  Therefore, it is confusing if the preamble is merely describing an intended use of the produced product, but other articles can be provided.  For the purpose of examination, either a core specifically for the performance of a leading edge of a fan blade, OR any other core of a nickel based alloy is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claims 1, line 5, “at least element” is confusing as to what is intended. Does applicant mean “at least one element”?  For the purpose of examination, this is understood to meet the requirement of the claim, but applicant should clarify what is intended, without adding new matter.
Claims 2-4, each of these claims refers to percentage amounts of the various materials listed, but it is not clarified what units these percentages are based on – such as weight % or volume % or atomic %, etc., so it is confusing and indefinite as to what amounts of materials are actually intended.  For the purpose of examination, any unit that provides the claimed percentages is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claims 2-3, these claims refer to “less than 1% carbon” or “less than 2 % carbon” with no bottom limit (suggesting 0 % can be provided), but parent claim 1 indicates the alloy is comprising carbon, so it is unclear what is intended.  For the purpose of examination, it is understood that there must be some carbon, with claims 2 and 3 providing upper limits as to the amount, but applicant should clarify what is intended, without adding new matter.
Claim 7, lines 2-3, it is unclear what is intended by “blown arc plasma spraying” as that is not standard nomenclature.
Claim 9, line 2, “a grinding step” is referred to, but it is not clarified what is ground.  For the purpose of examination, any grinding is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, lines 3 and 5, “at least element” (both times), is confusing as to what is intended. Does applicant mean “at least one element”?  For the purpose of examination, this is understood to meet the requirement of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, lines 3-5, “comprising chromium, carbon and at least element among tungsten and/or molybdenum and/or carbon and/or silica” is confusing as worded, since the first use of carbon (after chromium) appears to require carbon to be present, but the second use of carbon (and/or carbon) appears to indicate the carbon is optional.  For the purpose of examination, it is understood that carbon is present in order to meet the requirement of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al (US 2017/0233852).
Claim 1: Yao teaches a process for manufacturing a core (here simply a core/base being coated, note the 35 USC 112 rejection above), where an initial core of nickel based alloy (note Inconel 718, the Examiner takes Official Notice that this is a nickel based alloy, if applicant disagrees, applicant should so respond on the record, 0027, and also note 0020, substrate of nickel base alloy), and this initial core is thermally sprayed with a layer of cobalt based alloy, comprising carbon, chromium and molybdenum, for example, onto the initial core (note 0027, 0005-0007).
Claim 5: the layer can have a hardness between 40-65 HRC (note 0017, Table II, and 0027, with HRC of 62 and 63).
Claim 6: the thickness of the layer can be between 100 microns and 2 mm (note 0027 with thickness of 0.026 inch, 0.039 in, or 0.049 in, which would be 0.66 mm, 0.99 mm, and 1.24 mm, respectively, all in the claimed range).
Claim 7: the thermal spraying can be by HVOF (the Examiner takes Official Notice that this would be a form of supersonic flame spraying, if applicant disagrees, he should so respond on the record, note 0022-0023, 0027).
Clam 11: Yao would also provide a nickel based alloy core obtained by the process of claim 1 as discussed above, where the core has a layer composed of cobalt based alloy comprising chromium, carbon and tungsten for example, obtained by thermal spraying with an alloy of such material (note 0006-0007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 2017/0233852) in view of Franchet et al (US 2013/0008027).
Claim 1: Yao teaches a process for manufacturing a core (a core/base being coated), where an initial core of nickel based alloy (note Inconel 718, the Examiner takes Official Notice that this is a nickel based alloy, if applicant disagrees, applicant should so respond on the record, 0027, and also note 0020, substrate of nickel base alloy), and this initial core is thermally sprayed with a layer of cobalt based alloy, comprising carbon, chromium and molybdenum, for example, onto the initial core (note 0027, 0005-0007).
As to the core being for production of a leading edge of a fan blade, Yao teaches that the substrate being coated can have any function or application, where the substrate can be a nickel based alloy (note 0020), where the coating gives high hardness and desirable wear and corrosion resistance (0002), but does not specifically teach the core/substrate being for production of a leading edge of a fan blade.
However, Franchet teaches how cores can be provided for manufacturing titanium leading edges such as for fan blades, where sheets are positioned around a core and joined with hot isostatic pressing (note 0001, 0007-0013), where the core can be reused (0050), where the core can be made of a nickel alloy (note 0024, 0035), where the core can optionally have an antidiffusion barrier layer of yttrium oxide, for example (0023-0024).  Due to the described application method and reuse, the core would be subject to wear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao to provide the nickel alloy substrate in the form of a core for production of a leading edge of a fan blade as suggested by Franchet with an expectation of providing a desirable protected nickel base alloy in the form of a core for production of a leading edge of a fan blade, since Yao indicates how nickel base alloy substrates/core of any function can be provided with high hardness and wear resistance by applying a cobalt base alloy coating and Franchet would indicate that a known nickel base alloy core that would be subject to wear would be a core for production of a leading edge of a fan blade.  With this providing a core for use, if a barrier layer used as optionally described by Franchet it would be suggested to be applied over the cobalt base alloy coating to provide the barrier between the core and the fan blade being formed.
Claim 5: Yao would indicate that the layer can have a hardness between 40-65 HRC (note 0017, Table II, and 0027, with HRC of 62 and 63).
Claim 6: Yao would indicate that the thickness of the layer can be between 100 microns and 2 mm (note 0027 with thickness of 0.026 inch, 0.039 in, or 0.049 in, which would be 0.66 mm, 0.99 mm, and 1.24 mm, respectively, all in the claimed range).
Claim 7: Yao would indicate that the thermal spraying can be by HVOF (the Examiner takes Official Notice that this would be a form of supersonic flame spraying, if applicant disagrees, he should so respond on the record, note 0022-0023, 0027).
Clam 11: Yao in view of Franchet would also provide a nickel based alloy core obtained by the process of claim 1 as discussed above, where the core has a layer composed of cobalt based alloy comprising chromium, carbon and tungsten for example, obtained by thermal spraying with an alloy of such material (note 0006-0007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao OR Yao in view of Franchet as applied to claims 1, 5-7 and 11 above, and EITHER alone OR further in view of Tiner et al (US 3642519).
Claim 8: As to the heat treatment following thermal spraying:
(A) Using Yao OR Yao in view of Francet alone:  Yao teaches providing a heat treatment after the thermal spraying (note the post thermals spraying sintering, 0007, 0027), where the temperature of the heat treatment is described as 1030-1150 degrees C, for example (0025).  While this temperature is higher than the claimed range, as discussed at MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); 
Therefore, optimization of the specific temperature to use would give heat treating in a temperature in the claimed range.
(B) Using Yao OR Yao in view of Francet, further in view of Tiner:  Yao teaches providing a heat treatment after the thermal spraying (note the post thermals spraying sintering, 0007, 0027), where the temperature of the heat treatment is described as 1030-1150 degrees C, for example (0025).  While this temperature is higher than the claimed range, as discussed at MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); 
Additionally, Tiner further describes how when applying a cobalt alloy coating to a substrate (can be nickel alloy—Inconel X-750) by thermal spraying (here plasma spraying), it is known to provide various heat treatments at various temperatures for fusion and age hardening, to give a dense, hard coating (column 1, lines 45-55, column 2, lines 20-70), where one step of heating can be to 1600 degrees F (about 871 degrees C, in the claimed range) (column 2, lines 50-60).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao OR Yao in view of Franchet to optimize the heating after coating, including to 871 degrees C as a heat treatment as suggested by Tiner to provide a desirable dense, hard coating, since Yao teaches heat treating after coating, and Tiner teaches that with similar coating, it is desirable to provide heat treatments, including one at 871 degrees C to provide a desirable dense, hard coating.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yao OR Yao in view of Franchet as applied to claims 1, 5-7 and 11 above, and further in view of Shankar et al (US 4837389).
Claim 9: As to the grinding following thermal spraying: Shankar describes how a cobalt alloy can be thermal sprayed (plasma sprayed) onto a substrate, and then grinding provided to place the articles in the desired size/dimension (note the abstract, column 2, line 25 to column 3, line 35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao OR Yao in view of Franchet to provide grinding after the thermal spray coating to achieved the desired dimensions of the article to be formed as suggested by Shankar, since Yao would provide thermal spraying an article, and Shankar indicates after the thermal spraying, it is conventional to grind the coated article to the desired size/dimensons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yao OR Yao in view of Franchet as applied to claims 1, 5-7 and 11 above, and further in view of Tiner et al (US 3642519) and Iguchi et al (US 2015/0217349).
Claim 10: As to the heat treatment following thermal spraying:
Yao teaches providing a heat treatment after the thermal spraying (note the post thermals spraying sintering, 0007, 0027), where the temperature of the heat treatment is described as 1030-1150 degrees C, for example (0025).  While this temperature is higher than the claimed range and does not indicate the multiple steps, as discussed at MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); 
Additionally, Tiner further describes how when applying a cobalt alloy coating to a substrate (can be nickel alloy—Inconel X-750) by thermal spraying (here plasma spraying), it is known to provide various heat treatments at various temperatures at various times for fusion and age hardening, to give a dense, hard coating (column 1, lines 45-55, column 2, lines 20-70), where one step of heating can be to 1200 degrees F (about 648 degrees) and another to 1600 degrees F (about 871 degrees C), and after that cooling occurs (column 2, lines 50-60).
Iguchi further describes how a core (plug) for forming metal (here steel pipe) can be provided with a cobalt alloy coating, and this cobalt alloy coating can be heated in air to various temperatures between 300 and 1000 degrees C for a controlled time to give a desired oxide coating (0041, 0043, 0048), where natural air cooling after coating is provided (note 0054), where the oxide coating gives a longer life to the plug (0060).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao OR Yao in view of Franchet to optimize the heating and cooling after coating, heating in air for the stages, times and temperatures claimed, and cooling in ambient air to oxidize the coating as suggested by Tiner and Iguchi to provide a desirable coating with an oxide layer, since Yao teaches heat treating after coating, and Tiner teaches that with similar coating, it is desirable to provide heat treatments, at different times and temperatures in stages and with cooling, and Iguchi indicates how a core used in forming can be provided with a cobalt alloy coating, and heat treated in air to temperatures overlapping that claimed and then cooled naturally in air to provide an oxide coating that increases the life of the core/plug.  Therefore, it would have been obvious to optimize the heat treatment to provide oxidizing, including in air, at the stages, times, temperatures and cooling features claimed to provide a desirable oxide coating, and noting MPEP 2144.05(II)(A) as cited above. When using Franchet, it also notes how an oxide barrier coating (the yttria) can be provided, further suggesting using an oxide coating.

Claims 1-4, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Franchet et al (US 2013/0008027) in view of Iguchi et al (US 2015/0217349) and Esswein et al (US 2007/0193546).
Claims 1-4: Franchet teaches how cores can be provided for manufacturing titanium leading edges such as for fan blades, where sheets are positioned around a core and joined with hot isostatic pressing (note 0001, 0007-0013), where the core can be reused (0050), where the core can be made of a nickel alloy (note 0024, 0035), where the core can optionally have an antidiffusion barrier layer of yttrium oxide, for example (0023-0024).  Due to the described application method and reuse, the core would be subject to wear.
As to providing the cobalt alloy layer as claimed:
Iguchi further describes how a core (plug) for forming metal (here steel pipe) can be provided with a cobalt alloy coating, and this cobalt alloy coating can be heated air to various temperatures between 300 and 1000 degrees C for a controlled time to give a desired oxide coating (0041, 0043, 0048), where natural air cooling after coating is provided (note 0054), where the oxide coating gives a longer life to the plug (0060), where the plug would be subject to wear from the use.
Esswein describes cobalt alloy coatings, and how they can be applied by thermal spraying (arc spraying) to a substrate to give a hard and wear resistant coating, where the cobalt alloy applied can have Co, C, Cr and W and/or Mo (as desired by claim 1) (note 0010, 0021-0042, 0049), where the alloy can comprise 5-35 wt% Mo, 5-30 wt% Cr, 0-4 wt% Si and 0.05 to 1 wt% C (note 0032-0041, overlapping as desired by claim 2), or can have 5-30 wt% Cr, 0-20 wt% W, 0.5 to 3 wt% Mo, 1-25 wt% Ni, 0-4 wt% Si and 0.1 to 3 wt% C (note 0022-0031, overlapping as desired by claims 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franchet to provide a thermal spray coating a layer of cobalt alloy with C, Cr and W and/or Mo onto the initial Ni alloy core suggested by Iguchi and Esswein with an expectation of providing a desirable protected nickel base alloy core for production of a leading edge of a fan blade, since Franchet would indicate that a known nickel base alloy core that would be subject to wear would be a core for production of a leading edge of a fan blade, and notes how an oxide based coating can be provided on top, where Iguchi would further describe how core/plugs used for forming and subject to wear can be coated with cobalt alloy and heat treated to have an oxide coating formed to give longer life, and Esswein further teaches how cobalt alloy coatings to give desirable hard and wear resistant coatings and containing C, Cr and W and/or Mo can be provided by thermal spraying.  Additionally, as to claims 2-4, it would have been obvious to optimize from the range of materials taught by Esswein as discussed above, giving alloys in the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 6: Esswein would suggest how the coating thickness can be 0.1 to 2 mm (0047), in the claimed range. Iguchi also notes such a thickness (0044).
Claim 8: Iguchi would indicate providing the heat treatment after the coating with temperature of 300-1000 degrees C (0048), overlapping the claimed range, and it would have been obvious to optimize from the range taught by Iguchi as discussed above, giving temperatures in the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 11: the process of claim 1 would give the features claimed as discussed for claim 1 above, including a core of nickel alloy with a layer of cobalt base alloy with the Cr, C, W and/or Mo as claimed.

David et al (US 2011/0097504) notes HVOF as supersonic flame spraying (0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718